 294DECISIONSOF NATIONALLABOR RELATIONS BOARDEmersonElectric Co., U.S. ElectricalMotors DivisionandInternational Association ofMachinists andAerospaceWorkers, AFL-CIO. Case 26-CA-3558December 16, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn June 25, 1970, Trial Examiner Thomas F. Maherissued his Decision and Order on Motion to Dismissin the above-entitled proceeding, finding that theRespondent had not engaged in certain unfair laborpractices and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the aforedescribed TrialExaminer's Decision and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.2 The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.MEMBER BROWN, dissenting:In my view the record before the Board establishesprima facieevidence of the violations alleged in thecomplaint and I would remand the entire proceedingfor a reopened hearing to give the Respondent anopportunity to present its defense to these allegations.IContrary to the Trial Examiner's Order, the procedure followed byhim in issuingaDecisiondismissingthe complaint does not invoke thatportion of Sec 102 27 of the NLRB Rules and Regulations which requiresthe aggrieved party to seek review of such action within 10 days of thedismissal2At the hearing, in connection with the allegation that Respondentunlawfully maintained and gave effect to a discriminatory no-solicitationrule, the Trial Examiner refused to admit evidence of solicitations duringworkhours for causes other than those pertaining to union matters Indoing so,he reasoned that the rule in question was one prohibiting onlyunion solicitation and hence evidence of permissive solicitation for othercause was immaterialHowever, he permitted an offer of proof and acounter offerof proof from General Counsel and Respondent, respectively,which have become a matter of record and are before us in theseproceedings Having examined the General Counsel's offer of proof, we aresatisfied that the various examples of permitted worktime solicitation setforth thereinwere solely for beneficent causes and,further,even tooisolated to establish disparate application of Respondent's otherwise lawfulruleAlthough such evidence was clearly admissible,our finding on thebasis of the offer of proof removes any prejudice from the Trial Examiner'srulingDECISION AND ORDER ON MOTION TODISMISSPRELIMINARY STATEMENTTHOMAS F. MAHER, Trial Examiner: Upon a charge andamended charge filed respectively on January 7 andFebruary 16, 1970, by International Association ofMachinists and AerospaceWorkers, AFL-CIO, hereincalled the Union, the Regional Director for Region 26 oftheNational Labor Relations Board, herein called theBoard, issued a complaint on behalf of the General Counselof the Board on February 20, 1970, against EmersonElectric Co., U.S. Electrical Motors Division, Respondentherein, alleging violations of Section 8(a)(1) and (3) of theNational Labor Relations Act (29 U.S.C., Sec. 151,et seq.),herein called the Act. In its duly filed answer theRespondent, while admitting certain allegations of thecomplaint, denied the commission of any unfair laborpractice.Pursuant to notice a trial was held before me on April 7,1970, at Mena, Arkansas, where all parties were present,represented, and afforded a full opportunity to be heard.Counsel for the General Counsel presented his case-in-chiefwith full opportunity granted to Respondent to cross-examinewitnesses.Upon the conclusion of GeneralCounsel's case-in-chief counsel for Respondent moved thedismissal of the complaint herein on the ground that uponthe record made by the General Counsel a violation of theAct had not been established. Thus with respect to thedischargeof two employees, allegedly for unlawfuldiscrimination, it was claimed that the evidence in therecordestablishedonly that these individuals weredischarged for misconduct and for no other reason; andwith respect to the posting and enforcing of a rule allegedlyunlawfully prohibiting soliciting in behalf of a union it isclaimed that in the posture of the pleadings and record alegal issue has been presented for determination and can beresolved at this juncture of the proceeding. Because, withrespect to the alleged discriminatory discharges, I enter-tainedseriousdoubt that the General Counsel hadestablishedprima facieviolations of the Act, and indeference to Respondent's right in due process not to berequired to enter its defense in the absence of such ashowing, I adjourned the hearing for an indefinite period toprovide an opportunity to study the record.Because, moreover, I recognize that only a legal issue ispresent with respect to the allegedly unlawful notice and itsundisputed enforcement against one employee, William J.Head, I agree to resolve thisissueas a part of my decisionherein.Accordingly, I requested briefs of the parties to assist mein the determination of theissuespresented by Respon-dent'smotion. Counsel for the Respondent filed a briefwith me on May 4, 1970. Counsel for the General Counsel187 NLRB No. 33 EMERSON ELECTRIC CO.has failed to comply with my request in this matter, statingthat while he opposes the Respondent's motion to dismisshe "perceives no beneficial purpose to be served in filingany brief or more exhaustive explanation of position at thisstageof the proceeding." While I know of no authoritywhich would permit me to compel the filing of suchdocument, I am constrained to note that the interests of theindividuals concerned herein are not best served by afailure to cooperate as requested.During the course of the presentation of counsel for theGeneral Counsel's case-in-chief an effort was made toestablish the illegality of a rule forbidding soliciting onbehalf of a union by adducing evidence of other forms ofsolicitation. For reasons discussed fully hereafter I ruledsuch evidence to be unrelated to the subject matter at issue.However, to provide as full a record as the circumstanceswould permit I agreed to accept General Counsel's offer ofproof and to likewise accept Respondent's counteroffer ofproof. A written offer of proof was submitted to me afterthe close of the hearing and a copy thereof served onRespondent's counsel. Thereafter Respondent submitted acounteroffer of proof with a copy filed with counsel for theGeneral Counsel. These documents have been incorporatedintothe record as Trial Examiner's Exhibits 1 and 2.Upon consideration of the legal documents and theanalysis of evidence advanced by both parties at the trial ofthe matter before me, and in Respondent's brief, and upona review of the record made by the General Counsel insupport of the allegations of the complaint, including theoffer of proof and counteroffer of proof, in which I assume,of necessity, the veracity of all witnesses appearing beforeme, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTRespondent is a corporationwithan office and plantlocated inMena,Arkansas,where it is engaged in themanufacture of electrical motors. During the past 12months, in the course and conduct of its businessoperations,Respondent purchased and received at itsMena,Arkansas,plant goods and materials valued inexcess of$50,000 directly from points outside the State ofArkansas, and during the same period it sold and shippedfrom the said Mena plant goods and materials valued inexcess of$50,000 directly to points outside the State ofArkansas.Upon the foregoing admitted facts I conclude and findRespondent to be an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers,AFL-CIO,is conceded by all parties to be a labororganization within the meaning of Section 2(5) of the Act.295III.THE CONTESTED ALLEGATIONS OF THE COMPLAINTItisallegedthat on or about November 4, 1969,Respondent violated Section 8(a)(1) and (3) of the Act bydiscriminatorilydischarging the following employees:Donnie G. Abbott and Elmer N.Simpson.It is also alleged that Respondent violated Section 8(a)(1)of the Act by maintaining a rule at its plant since on orabout July 7, 1969, and by enforcing it against EmployeeWilliam J. Head, on or about October 29, 1969, said ruleadmittedly posted since April 30, 1969,and reading asfollows:NOTICE TO EMPLOYEESAs you all know, it has been our practice not to permitsolicitations of any type or distributions of literaturethat interrupt production. The National Labor Rela-tions Board has frequently ruled that working time isfor work and that an employer may properly prohibitemployees from urging,during working time, otheremployees to join a Union.We will not tolerate any such activity during workingtime.We all have a job to do, and to accomplish thisjob,we must work together in an atmosphere ofharmony and cooperation, which does not includebadgering, intimidation, soliciting or coercion in anyrespect.IV.PERTINENTFACTSADDUCEDA.Elmer N. SimpsonOn Thursday, October 30, 1969, Employee Elmer N.Simpson was selected for overtime work on the followingSaturday, November 1, by his foreman, Woody Singleton.Simpson describes the selection thus:Well, he came by with this here list of overtime names.Then he walked by my machine where I was workingand he toldme, he says,"Elmer,work Saturday." Andhe left, or he started to leave, and I called him back. Itold him that I needed that Saturday off and he said,"Work" and that's all and he walked off. [Tr. 16]On the requirement that employees work overtime Simpsonagreed that "if advised by Thursday afternoon that you willbe required to work on Saturday, you must work overtimeon Saturday"; but "if the company is late in advising youand does not advise you until Friday that you must workovertime, it does not require that you work overtime."Simpson wanted the Saturday off to see a doctor in FortSmith,Arkansas,80 miles distance, concerning a sinuscondition, having been directed by his family doctor inMena 6 months earlier to have the condition attended to"whenever he could get off." He had explained this toSingleton previously but did not mention it on Thursday,October 30, when he protested the Saturdayassignment.On the following day, Friday, October 31, Simpson askedSingleton if he and his riding partner, Donnie Abbott,could come in early on Saturday, at 5 a.m. instead of 7 a.m., 296DECISIONSOF NATIONALLABOR RELATIONS BOARDwithout indicating to Singleton, it would appear, that hewanted to visit the Fort Smith doctor.' Singleton agreed tothis request and then went to Abbott's work station to talkwith him.Simpson's account of his work activity on Saturdayfollows:A.Well, we went in and started work at 5:00 o'clockthat morning and I was scheduled to run the machine. Irun my machine up to, oh, about 10:00, 10:30, somethinglike that, and Garland Owens come around and told meto go back and set up another machine. I told him thatmy machine was running all right, that that wasn't myjob, that was his job to set up the other machine. He leftand then Donnie come over and told me he was aboutready to go home because he didn't have much work todo and then in a little bit here come Garland back and hetold me to go back and set that machine up. He left againand the third time he come around he told me-Donniecame over again and was talking with me and Garlandwalked up and told me to go set this machine up againand I told him that that was hisjob, wasn't mine and hewas drawing pay for that and it wasn't me.I told him that rather than me go set that machine upthat I was already tired and give out from working somany long hours and that I was going to go to thehouse, going to go and punch out and go to the house.Q.What did he say?A.He just walked off. He didn't say no more. He justwalked offQ.So what did you do?A. I worked a few minutes longer, then I hollered atDonnie and told him I was ready to go and I went to theclock and punched out and left.Q.About what time was this?A.About 10 minutes to 11:00.Q.What did you do after you punched out?A. I went and waited in the car until Donnie came. Heworked a few minutes longer and then he came outand we left. [Tr. 20-21 ]Singleton was not at work on Saturday and CharlesBates, whom Singleton identified as "my foreman," was in"charge of the line." Nor does there appear to be anydispute as to Garland Owens' authority as subforeman.Thus while Simpson disputed Owens' right to assign himfrom one machine to another he did state elsewhere in histestimony that on past occasions Owens had assigned himto different jobs. I accordingly so conclude and find on thebasis of Simpson's description that Owens possessed theauthority in behalf of the Company to assign work toemployees and was thereby a supervisor within the meaningof the Act. In any event Simpson left not only in the face ofOwens' direction to him but without reporting his departureto Bates whom he identified as being in charge.When Simpson next arrived for work at 7 a.m., Monday,November 3 with Donnie Abbott their timecards were outof the rack. A supervisor escorted him to the office of PlantSuperintendent Curtis Powell.Poweiiasked him why hehad left on the previous Saturday,to which Simpson stateshe replied:I told him that Garland Owens come over and told meto set up this machine back behind mine,that mine wasrunning all right and rather than go set that machine upthat I punched out and went home.He told me that I was supposed to be setup man andoperator and I told him that I was not drawing the payfor that. [Tr. 24]Powell told Simpson that the matter would have to bedecided by "somebody else" and sent him home withdirections to reportbackon thefollowing day.On Tuesday,November 4, Simpson was called to PlantManager D. H. Blair's office where Powell and PersonnelManager Harlan Phelps were waiting.Blair asked him whyhe had left on Saturday,and Simpson gave him the samereply he had given Powell.In the course of telling the storyto Blair, Simpson stated he looked for neither Bates, thesubforeman in charge,nor PersonnelManager Phelpsbefore leaving.Blair then told Simpson that"as bad as weneed help I hate to let you go but I am going to have to letyou go."He was then directed to Personnel ManagerPhelps' office where he was given papers to sign relating tohis termination.While he did sign one paper relating to hisretirementplan,he refused to sign the other paperpresented him although he did not read it or know what itwas. Simpson has not since worked for Respondent.B.DonnieG. AbbottDonnie Abbott, like Simpson, was directed on Thursday,October 30 by Foreman Singleton to work overtime onSaturday and he protested the assignment. Abbott'saccount of the incident follows:He came to me where I was working and he said,"Saturday," and I went and called him back to the linewhere I was working and told him that I wanted to beoff so I could get me a pickup truck and he said, "Comein and start at 5:00," and I told him that I wouldn't haveenough time if I came in at 5:00. Nothing was said so hewent on and told the others to come in Saturday. [Tr.58]Abbott appeared for work on Saturday at 5 a.m. asdirected. His activities from that point are best described byhis own testimony, thus:Well, see, I come in at 5:00 and the machine I wassupposed to work on was tore down. I went to workwith it for about two hours and then I went on over tosee Garland Owens. I went to see him for work and hewent and took and put me on a drill line and then hecame by about 8:30 and I told him I was going to takeoff by 11:00 and also went and told him I talked toSingleton Thursday about it and I was going to take offand get me a truck. He just went on where he was going.s*sThen about 9:30 I went over to Simpson's machine andIIdraw this conclusion from Simpson's failure to indicate in histestimony that he so advised Singleton EMERSON ELECTRIC CO.told him I was going to take off about 11:00, that therewasn'tany work for me to do and that I was going tobuy me a truck and he said he wanted to go, too, so Iworked for a couple more hours and about 11:00 I wentto the tool crib and I came back out and I noticed hewas gone from his machine.So I went over and askedCarol Guinnwhere he was atand she said he had gone home and then I went backand filled out my tickets and everything and clockedout and then I went to the tool room where Owens was.He was over there sharpening a dull and I told him Iwas going home and he said he would see me Monday.Iwent home and me and Simpson sat at the house a fewminutes and then his wife come by. She picked him upand went home.I got myfamily readyand went over toMount Ida and bought a truck. [Tr. 59-611Abbott made no effort before he left to communicate withBates who was in charge of the line(supra,)because he"thought that Owens was my bossthat day." Nor did hemake any effort to check with Plant Superintendent Powellwhom he knew to be atworkat the time.When he appeared for work on Monday,November 3,Abbott,like Simpson,noted that his timecard had beentaken from the rack.After Simpson had been taken to PlantSuperintendent Powell's office and his case disposed of asdescribed earlier(supra),Abbott wascalled in and Powellasked himwhy he hadtaken off early onSaturday. Abbotttold him that he had an understanding with Singleton thathe was going to take off early. Powell then showed himSingleton's overtime list and pointed to the fact that he wasscheduled for eight hours of work.He told Abbott to gohome and report back on the followingday, bywhich timea decision in his case would be reached.On the following morning, November4,Abbott wascalled to Plant Manager Blair'soffice after Simpson.Abbott described the meeting:Well, he called Mr. Simpson in there first;Mr. Blair,Mr. Powell and Mr. Phelps went and called Simpson infirst andtheywent and got through with him and Mr.Phelps went and called me in.Mr. Blair he went andasked me how come I tookoff earlySaturdayand I toldhim that I thought that I had understood with theforeman that I could take off early and he also had thisovertime list there and he said,"But look at this here.He must have been aimingfor you towork a full eighthours," and he said,"It looks like we're going to have toterminate you," and then he asked Mr.Powell I believeitwas if they could think of any reason whythey shouldkeep me and Mr. Powell or Mr.Phelps one said if hehad waited a few more minutesthey couldhave said Iwas on break or sich or something and let me comeback.Theythought about that and they said no itcouldn'tbe that,be too much explaining to do orsomething,and then they said,"We're going to have toterminateyou," and theysaid,"You go check in yourtools," so I went in and checked in my tools.Q.Then what?297A.Then I came back byMr. Phelps' office and heasked me ifIhad any vacation pay coming,retirementplan comingback and I toldhim no and he said it wouldbe Friday before I get my check and hesaid that hewouldgive me a good recommendationif I try to get ajob somewhere else. [Tr. 63-641C.Further Findings, Analysis,and ConclusionEssentialto supportfor the allegationsof discriminatorydischarges set forth in the complaint is evidencethat bothAbbott andSimpson were terminated because of theirunion membership and activity and not for cause.In this respect all the evidence clearly discloses that thetwo men were members of and active in behalf of the Unionand that Respondent's officials knew it.There is,however,no evidence whatever that this membershipor activity hadanything to do with Simpson's or Abbott's discharge. Nordo I perceive any connection between their membership oractivityand the circumstances which surround theirrespective discharges from which logical inferences ofdiscrimination could be drawn.Indeed,ifSimpson orAbbott, or both ofthem,were actually discharged for causeneither their union membershipor activityor Respondent'sknowledgeof it wouldbe of consequence;for Section 10(c)of the Actprovides in part that"no order of the Board shallrequire the reinstatement of any individual as an employeewho has been suspended or discharged,or the payment tohim of any backpay,if such individual was suspended ordischarged for cause." The validityof Respondent's reasonsfor discharge,therefore,are of prime concern.1.Elmer SimpsonReduced to its simplest terms Elmer Simpson's owntestimony makes it obvious that he was discharged forfailing or refusing to do what was required of him.He askedfor the time off, was told he could not have it,and wasaware of the fact that being informed of overtime on aThursdayhe was obligatedto work. In the face of this hechose totake off midway through the workday after havingdeliberatelyrefused a work assignment from an individualwho had admittedlyassigned him work in the past.Quite apart from Simpson'scaviller treatment of hisattendance obligations the reasons for which he says hesought the time off bear scrutiny.Thus in October he askstimeoff togo to a specialist whom his family doctorrecommended in May that he visit "whenever he could getoff." Althoughgiven the time off on Saturday after 1 p.m.,Simpson did not go to the doctor,albeitFort Smith was lessthan a 2-hour drive from Mena, nor has he yet visited thisdoctor.Similarly it was suggested by Simpsonand by thetestimony of other witnessescalled by theGeneral Counselthat discharge for walkingoff the jobwas contrary totreatmentpreviouslyshown Simpson, or, in fact, shownemployees who were absenton the veryday that Simpsonwalked off. Thus Simpson testifiedhe previously hadrefused an overtime assignment in April 1969prior to theunion campaign and his absence was excused. On thatoccasion,as in the instant one, Singleton assigned himovertime and Simpson objected,but to no avail. Immedi-ately thereafter Simpson appealed to Personnel Manager 298DECISIONSOF NATIONALLABOR RELATIONS BOARDPhelps who, after taking the matter up with Singleton,approved the absence. I am disposed to conclude that thisincidentended in the fortuitous way that it did not becauseitwas prior to the union campaign but because Simpsonappealed the foreman's order rather than walk off the job ashe did here.Similarly Simpson testified that on another occasion heleft early because he was sick and went home and went tobed. Not only is leaving for reason of sickness a far cryfrom Simpson's walkoff here, but one additional circum-stance was present: when he left for home he asked a fellowemployee,Espen, to report his departure. It is quiteunderstandable that he received no reprimand when hereturned.Nor is it significant to the issue here that other employeesfailed to report for overtime work at all on the day thatSimpson took off early. EmployeeJohn W. Martintestifiedthat he was scheduled to work overtime on Saturday,November 1, and, when he told his foreman, Milam hecould not come to work, Milam replied, "Well, be here." Hereported for work but left at 11 a.m., after informingMilam. As a consequence of his behavior Martin receivedthe same treatment as had Simpson and Abbott. But at hisTuesday meeting with Plant Manager Blair, when it wasnoted that Martin had not been notified to report forSaturday overtime work until Friday, October 31, he wasreturned to his job without reprimand and was reimbursedfor the time lost. Thus Martin had been exempt frompunishment by the rule quoted by Simpson in his testimonywhereby those notifiedafterThursday had the option torefuse to work.EmployeeJess Emrywas scheduled to work on Saturday,November 1, but failed to report because he was ill.Although he was ill on Friday he worked nonetheless andintended to return on the following morning. He did notnotify his foreman, Singleton, of hisillness,and, when hereturned on Monday, Singleton called him to the office,reprimanded him for not calling in, and placed in Emry'sfolder a copy of the reprimand which dealt with his poorattendance record which Emry testified was due torecurringillness.Emry also testified to an earlier occasion when he tookoff early from work without incident. On this occasion heaccidentally ripped the seat out of his pants and made theobvious decision to leave work. On the way out he asked afellow employee to inform Singleton of what had happened.Singleton was so informed and nothing further was said.Finally,Wendel R. Davis,a former employee presentlyserving in the United States Navy, testified that onThursday, October 30, he was directed by Singleton to workovertime. Davis told Singleton at the time that a tooth wasaching and that he wanted to go to a dentist on Saturday, towhich Singleton replied, "I will see about it." Davis went towork on Saturday at 7 a.m. and clocked out at 11 a.m.When he reported to work on Monday his timecard was outof the rack. He spoke first to Bates, the subforeman, aboutit and was referred to Singleton who kept him waiting for ashort time. Meanwhile Davis spoke to McAllister, anothersubforeman. In the course of this conversation, withoutmentioning why he had left on Saturday, he told McAllisterthat he had told Singleton onThursdaythat he might havetogo to the dentist. On the apparent strength of thisconversation Davis was excused. The significant element oftheDavis incident was not his toothache but the fact thathe admitted to "curing" it on Friday by home remedy, nothaving any trace of it at all on Saturday, and going home onSaturday to watch football on television. Thus by sheerdeception Davis avoided the fate that befell Simpson andAbbott.Upon the foregoing I am convinced that each of theinstancesof excused absence differ from Simpson's. Thusneither Simpson's appeal to higher authority, his andEmry'sillnesses,Emry's torn pants,Martin's belatednotification to work overtime, nor Davis' deception haveany relation whatever to a deliberate walking off of a jobfollowing instructions to work. Accordingly, I conclude andfind that upon Simpson's own testimony he was dischargedfor cause and not for reasons of his union membership oractivity,and I further conclude and find that by thetestimony of the employees called by the General Counselthat the alleged disparate treatment for absence has notbeen established, each instance having fit into rules andcategorieswhich were established from Simpson's owntestimony.2.Donnie G.AbbottDonnie Abbott's testimony supplies no stronger evidencethan did Simpson's that his discharge was for unionactivity.Abbott, like Simpson, asked on Thursday to be excusedfrom overtime work on Saturday and when permission wasrefused him he left early,nonetheless. I am not persuadedthat Abbott might have been laboring under the misguidedimpression that his foreman, Owens, had acquiesced in hisdeparture by saying that he would see him Monday.One of Abbott'sanswersat the hearing is mostsignificant.When asked if he had"askedOwens' permis-sion to leave" or did he"tellhim he was leaving," he repliedthat hetoldhim he was leaving. This, added to the fact thathe neither reported his intention nor appealed Owens' ordereither to subforemanBates,who was in charge, or toPersonnel Manager Phelps, who was at the plant, persuadesme that Abbott deliberately left his work and went home,knowing full well that on Foreman Singleton's overtime listhis name appeared with all the others scheduled to work afull 8-hour day.Nothing contained in Abbott's testimony or in that of theotherwitnesses called by the General Counsel andconsidered above(supra)persuades me that Abbott wassingled out for disparate treatment or that his discharge wasfor any reason other than his deliberate refusal to work asassigned.Upon the foregoing I have concluded and found thatElmerM. Simpson and Donnie G. Abbott were eachdischarged for cause and neither were discharged for theirunion membership or activity. I shall accordingly grantRespondent's motion todismissso much of the complaintasalleges the discharge of these two individuals toconstitute violations of the Act. EMERSON ELECTRIC CO.299D.The NoticeIt is stipulated that on April 30, 1969, the notice set forthindetail above (sec III) was posted on Respondent'semployee bulletin board. The evidence adduced by counselfor the General Counsel2 supports a written warningadmittedlygiven to Employee William J. Head byRespondent's supervisors, that "after three complaints fromother employees it was necessary to give Joe Head awarning for union solicitation on company time duringworking hours. Joe was warned that any further repetitioncan lead to discharge." Respondent agreed at the hearingthat the issue thus framed presents a clear question of lawwhich requires no further evidence in refutation. Thus if itisfound that the rule is lawful Head was lawfullyreprimanded for violatingit.Butif it found to be unlawfulthen Head's reprimand would be discriminatory, as allegedin the complaint.Because thisrule prohibiting union solicitation seeks toregulate employee activity only during working hours it ispresumptively valid "in the absence of evidence that therule was adopted for a discriminatory purpose." 3 But thereisno evidence in this record of the circumstancessurrounding the adoption of the rule other than the factthat the posting of it coincided generally with the beginningof the Union's campaign in April.Were I not precluded by Section 10(b) of the Act4 fromconsidering such a coincidence as evidence of an unfairlabor practice, I would nonetheless be reluctant to accept amerespeculation as a substitute for a complete lack ofevidence Indeed, pursuing the Section 10(b) theory to itslogicalconclusion brings us squarely to the SupremeCourt's guide to the disposition of such matters in theBryanManufacturingCompany5case. In the first place, theGeneral Counsel has recognized the significance whichSection 10(b) bears to the notice in this case, for paragraph7 of the complaint establishes July 7, 1969, a date 6 monthsprior to the January 7, 1970, issuance of the charge, as thecritical date in the period of the notice's maintenance; andcounsel so identified the date at the hearing.In this posture, therefore, to consider the allegedlyoffending notice beyond the limits which the statute andthe complaint set would place the gravity of the conduct incomparative relation with the conduct considered by theSupreme CourtinBryan.There it was determined thatSection 10(b) so operated as to preclude the finding of aviolation of the Act "which is inescapably grounded onevents predating the limitations period."6 In that case theoffending conduct was grounded on the execution of acollective agreement with a union which, at the time of theexecution, did not represent a majority of the employees inthe unit If such was the reluctance of the Supreme Court tofind a violation in an area so basicly concerned with therepresentative rights of employees, it would be ludicrousindeed for me to dignify such speculations as may attach tothe April posting of the notice here as adequate support fora finding that the notice was unlawfully adopted then orunlawfully maintained on and after July 7. And this isparticularly so because the record made by the GeneralCounsel in support of the allegation of illegal maintenancefails to supply any evidence that between July 7, 1969, andOctober 28, the notice was "maintained," to use theSupreme Court's criteria, "for a discriminatory purpose." 7 Ifind, therefore, that no evidence of discriminatory applica-tion or maintenance of the notice has become manifest, inpoint of time, until October 28, 6 months after it was firstposted.For if some untoward incident relating to thesubstance of the notice had occurred during thisinterven-ing period, it would be fair to say that General Counselwould have supplied the evidence of it.Returning to the presumptive validity of a no-solicitationnotice, the precise character of this notice must beconsidered. This is not a "no-solicitation" notice in thestrict sense. In full effect, if not in fact, this notice is a "no-union solicitation" notice, unlike the classic type of rule ornotice heretofore considered by the Board.8There is a distinct difference between the two. In theusual notice considered by the Board, solicitations of anyand all kinds are specifically prohibited and solicitation inbehalf of a union is the critical element of the overallprohibition.Here, however, the rule is equally explicit intheopposite direction.No-union solicitation is to bepermitted for the reasons stated(supra,sec. III).My attention was invited, of course, to the all-inclusivesweep of the first sentence of the notice wherein reference ismade to a policy of prohibiting all solicitation. I am notdisposed to accentuate form over substance in suchmatters, however, when a commonsense reading of thenotice in its complete context clearly and simply conveysthe solitarymessage that it prohibits solicitation for oragainst a union and nothing else.At this juncture it becomes necessary to consider a rulingmade by me at the hearingas it relatesto my earlier findingthat no evidence of unlawfulmaintenancewas adducedand that the notice is a distinctly different variety of no-solicitation rule.2The testimony of Employee William J Head, Paul Guinn, and GeroldPotter3Republic Aviation Corporation v N L R B,324 U S 793, 803, quotingthe Board's decision inPeyton Packing Company,49 NLRB 828, 8434Sec 10(b) of the Act provides in pertinent part as followsWhenever it is charged that any person has engaged in or isengaging in any such unfair labor practice, the Board, or anyagent or agency designated by the Board for such purposes,shallhave power to issue and cause to be served upon suchperson a complaint stating the charges in that respect, andcontaining a notice of hearing before the Board or a memberthereof, or before a designated agent or agency, at a placetherein fixed, not less than five days after the serving of saidcomplaint Provided, that no complaint shall issue based uponany unfair labor practice occurring more than six months priorto the filing of the charge with the Board and the service of acopy thereof upon the personagainstwhom suchcharge ismade, unless the person aggrievedthereby was prevented fromfiling suchcharge by reason of service in the armed forces, inwhich eventthe six-month period shall be computed from theday of his dischargeLocalLodgeNo 1424,InternationalAssociationofMachinists,AFL-CIO [Bryan Manufacturing Company] v N L R B362 U.S 4116 362 U S at 4227Republic Aviation Corporation v N L R.B. supra6CfPeytonPackingCompany, supra,Republic AviationCorpvN L R B, supra, Stoddard-Quirk Manufacturing Co,138 NLRB 615,WardManufacturing, Inc,,152 NLRB 1270, 1277,The May Department StoresCompany d/b/a Famous-Barr Company,174NLRB No 109,UniversalCigar Corporation,173 NLRB No 129, enfd deniedas to no-solicitationnotice 425 F 2d 867 (C A 5) 300DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel for the General Counsel sought to adduceevidence that solicitations had been permitted thoughoutRespondent's plant for a variety of purposes, thus seekingto establish that enforcement of the rule against employeeHead for soliciting in behalf of the Union constituted adisparate enforcement of the rule. On my own motion Iexcluded this evidence and permitted counsel for theGeneral Counsel to submit a written offer of proof as to thissubject matter. I likewise permitted counsel for Respondentto submit, after reviewing General Counsel's offer, acounteroffer of proof.9The notice, as I view it, prohibits solicitation in behalf ofor against a union and nothing else. It is thereforecompletely irrelevant to the issues presented here thatsolicitations were made for blood or collections were takenup for flowers, deceased employees or their relatives,Christmas and birthday presents, or for employees orfamilies who were financially disadvantaged, all being the"beneficant acts" referred to by the United States Court ofAppeals for the Tenth Circuit inServ-Air, Inc. v. N.L.R.B.(395F.2d 557),and the"isolated instancesof otherpermitted solicitations" recently approved by the Board inAtkins Pickle Company, Inc.(181NLRB No. 144). Iaccordingly reaffirmmy ruling and reject the GeneralCounsel's offer of proof as not relevant to the notice allegedin the complaint.Returning now to a consideration of the rule which I findto exclusively apply to union solicitation, it must now bedetermined whether the presumptive validity still attaches.This, it would seem, has been determined by the Board inServ-Air, Inc.,161 NLRB 382. There, so much of the noticeas prohibited solicitation by employees stated as follows(161 NLRB at 389):No person will be allowed to carry on union organizingactivities on the job. Anybody who does so and whothereby neglects his own work or interferes with thework of others will be subject to discharge.This the Board held in its initial decision to be invalid,butnot on its face, as must be established here.Rather, the Boardheld that "under the circumstances here present" the rulewas discriminatory; the circumstances being the multiplici-ty of unfair labor practices found and the permitting ofother types of solicitation. Upon review the court 10 heldthat the rule had not been promulgated for a discriminatorypurpose but remanded it for further evidence of discrimina-tory enforcement and application. Upon remand the Boardconcurred" in the court's conclusion and upon the furtherevidence taken also concluded that the rule had not beendiscriminatorilymaintained.Thus it would appear that arule exclusively prohibiting union solicitation is no lesspresumptively valid than the usual no-solicitation rule.From all of the foregoing and from the circuit court'sspecific holding12 I would conclude and find, therefore,9As previouslynoted,these documents appear in therecord as TXExhs I and 2, respectively10 395 F.2d 557, cert den 393 U S 84011175 NLRB No 128.12Fn 10,suprathat a notice restricted to union solicitation partakes of theusual presumption of validity.Furthermore, the realities of industrial life make such apresumption an operational necessity. The justification forthe rule appears in the Supreme Court's decision inRepublic Aviation, supra,wherein the Court, quoting theBoard'sPeyton Packing Co.rule that "working time is forwork," set forth the accommodation that must be reachedbetween employee and employer rights; namely that itdepends on an adjustment of those employee organizationrights and "the equally undisputed right of employers tomaintain discipline in their establishments."It is to this maintenance of discipline that we must look,therefore, in assessing the validity of the rule. No one canseriously contend that collections for a "sunshine fund" orthe alleviation of the misfortunes or bereavement of anemployee are the sort of activities that generate heatedcontention and dispute. On the other hand, the history ofmodern labor relations clearly demonstrates that thesubject of unions and the solicitations in behalf of unionscan and most certainly do generate divergent points of viewamong the working fraternity, even to the point of louddebate and fisticuffs. Thus it would appear that one type ofsolicitation is conducive to an impairment of order anddiscipline and the other is not. To the extent, then, that anemployer, in the exercise of his established right to maintaindiscipline,13sees fit to proscribe only the variety ofsolicitation that actually tends to impair discipline withoutinterfering with the variety that does not, I fail to see thatsuch an employer thereby rebuts the presumption that hisactions are legal. Upon all of the foregoing, therefore, Iwould conclude and find that the maintenance of the noticeherein was a valid and proper exercise of Respondent's"right to maintain discipline in [his] establishment" and thatthe enforcement of the rule with respect to employee Headwas proper in all respects.Iaccordingly dismiss the complaint insofar as it allegesthemaintenance and enforcement of the quoted no-solicitation notice to constitute a violation of the Act, andinsofar as it alleges the terminations of employees DonnieG. Abbott and Elmer N. Simpson to constitute violations ofthe Act, andIt is hereby ordered, pursuant to Section 102.25 and102.35(h) 14 of the Board's Rules and Regulations, Series 8,as amended, that Respondent's Motion to Dismiss theComplaint be granted, and that the complaint be accord-ingly dismissed in its entirety.IT IS FURTHER ORDERED thatunless,pursuant to Section102.27 of the aforesaid Rules and Regulations, Counsel fortheGeneralCounsel fileswith the National LaborRelations Board a request for review of the action takenherein within 10 days from the date of this Order the caseshall be closed.13Republic AviationCorp v.N.LR B, supra14United Steelworkers of America,AFL-CIO,and Local Union No 2140(United States Pipe and Foundry Co),129 NLRB 357, enfd.298 F.2d 873(C A5);CherryRivetCo,97 NLRB 1303, fn I